Case 1:20-cv-21448-RNS Document 1 Entered on FLSD Docket 04/03/2020 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                   Case No.____________–Civ–____________/_____________


 GIDGET JARREAU ROBERTSON,

                 Plaintiff,

 vs.

 CARNIVAL CORPORATION,

             Defendant.
 _______________________________________/




                                            COMPLAINT

         Plaintiff, GIDGET JARREAU ROBERTSON, sues Defendant, CARNIVAL

 CORPORATION, and alleges:

                                        A. Summary of Case

         1.      This is a personal-injury/negligence case brought by a cruise-ship passenger

 against a cruise line.

                              B. Basis for Jurisdiction and Venue
         2.      This case falls within the Court’s diversity-of-citizenship jurisdiction because:

                 (a)      The Plaintiff is a citizen of Louisiana.

                 (b)      The Defendant is a corporation incorporated under the laws of the
                          Republic of Panama. The Defendant’s principal place of business is in
                          Florida.

                 (c)      The amount in controversy, without interests and costs, exceeds $75,000.

         3.      This case has been filed in this district because the Plaintiff’s cruise ticket
Case 1:20-cv-21448-RNS Document 1 Entered on FLSD Docket 04/03/2020 Page 2 of 5




 contains a forum-selection clause that says that actions such as this may be filed only in the

 United States District Court in Miami, Florida.

                                       C. Maritime Law

        4.      This case is governed by general maritime law.

                               D. Three Counts of Negligence
                                             Count 1
                                   Negligence: Slipping Hazard

        5.      On or about May 12, 2019, the Plaintiff was a fare-paying passenger aboard

 Carnival Valor, a cruise ship owned and operated by the Defendant.

        6.      At that time and place, the Defendant owed the Plaintiff a duty of reasonable care

 under the circumstances.

        7.      At that time and place, on the carpeted stairway between decks 11 and 9, the

 Defendant breached its duty of care toward the Plaintiff when it caused or permitted the stairway

 carpet to be wet and slippery from cleaning.

        8.      The Defendant caused this hazard and the Defendant knew about this hazard or

 the hazard existed for a sufficient length of time that the Defendant should have known about it

 or the condition occurred with regularity and was therefore foreseeable.

        9.      As a result of the Defendant’s breach, the Plaintiff slipped and fell while walking

 on the wet carpet.

        10.     When the Plaintiff fell, she suffered bodily injury and resulting pain and suffering,

 disability, physical impairment, disfigurement, mental anguish, inconvenience, loss of capacity

 for the enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss

 of earnings, loss of ability to earn money, and aggravation of a previously existing condition. The
Case 1:20-cv-21448-RNS Document 1 Entered on FLSD Docket 04/03/2020 Page 3 of 5




 losses are either permanent or continuing and the Plaintiff will suffer these losses in the future.

        11.     The Plaintiff has performed all conditions precedent to be performed by her, or

 the conditions have occurred.

        Therefore, the Plaintiff demands judgment for more than $75,000 in damages against the

 Defendant, and the Plaintiff demands a jury trial.

                                             Count 2
                                    Negligence: Failure to Warn

        12.     On or about May 12, 2019, the Plaintiff was a fare-paying passenger aboard

 Carnival Valor, a cruise ship owned and operated by the Defendant.

        13.     At that time and place, the Defendant owed the Plaintiff a duty of reasonable care

 under the circumstances.

        14.     At that time and place, on the carpeted stairway between decks 11 and 9, the

 Defendant breached its duty of care toward the Plaintiff when it failed to warn the Plaintiff that a

 section of the carpeted stairway was wet and slippery from cleaning.

        15.     As a result of the Defendant’s failure to warn the Plaintiff that the carpet was wet

 and slippery, the Plaintiff slipped and fell while walking on the wet carpet.

        16.     When the Plaintiff fell, she suffered bodily injury and resulting pain and suffering,

 disability, physical impairment, disfigurement, mental anguish, inconvenience, loss of capacity

 for the enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss

 of earnings, loss of ability to earn money, and aggravation of a previously existing condition. The

 losses are either permanent or continuing and the Plaintiff will suffer these losses in the future.

        17.     The Plaintiff has performed all conditions precedent to be performed by her, or

 the conditions have occurred.

        Therefore, the Plaintiff demands judgment for more than $75,000 in damages against the
Case 1:20-cv-21448-RNS Document 1 Entered on FLSD Docket 04/03/2020 Page 4 of 5




 Defendant, and the Plaintiff demands a jury trial.

                                             Count 3
                            Negligence: Failure to Cordon off Hazard

        18.     On or about May 12, 2019, the Plaintiff was a fare-paying passenger aboard

 Carnival Valor, a cruise ship owned and operated by the Defendant.

        19.     At that time and place, the Defendant owed the Plaintiff a duty of reasonable care

 under the circumstances.

        20.     At that time and place, on the carpeted stairway between decks 11 and 9, the

 Defendant breached its duty of care toward the Plaintiff when it failed to cordon off a carpeted

 stairway that was wet and slippery from cleaning.

        21.     The Defendant caused this hazard and the Defendant knew about this hazard or

 the hazard existed for a sufficient length of time that the Defendant should have known about it

 or the condition occurred with regularity and was therefore foreseeable.

        22.     As a result of the Defendant’s breach, the Plaintiff walked on the wet carpet and

 slipped and fell.

        23.     When the Plaintiff fell, she suffered bodily injury and resulting pain and suffering,

 disability, physical impairment, disfigurement, mental anguish, inconvenience, loss of capacity

 for the enjoyment of life, expense of hospitalization, medical and nursing care and treatment, loss

 of earnings, loss of ability to earn money, and aggravation of a previously existing condition. The

 losses are either permanent or continuing and the Plaintiff will suffer these losses in the future.

        24.     The Plaintiff has performed all conditions precedent to be performed by her, or

 the conditions have occurred.

        Therefore, the Plaintiff demands judgment for more than $75,000 in damages against the
Case 1:20-cv-21448-RNS Document 1 Entered on FLSD Docket 04/03/2020 Page 5 of 5




 Defendant, and the Plaintiff demands a jury trial.

 Dated: April 3, 2020                          Respectfully submitted,

                                               David W. Singer (Florida Bar No. 306215)
                                               dsingeresq@aol.com
                                               Peter G. Walsh (Florida Bar No. 970417)
                                               pwalsh@1800askfree.com
                                               David W. Singer & Associates, PA
                                               1011 South Federal Highway
                                               Hollywood, FL 33020
                                               Tel: (954) 920-1571
                                               Attorneys for the Plaintiff Gidget Jarreau Robertson
